Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-11, 13-21, 23-27, 29-36, 39, 41-43, and 45-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5, 7, 9-11, 13-21, 23-27, 29-36, 39, 41-43, and 45-48 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A method for providing a puzzle game performed by a user terminal connected to a game server via a network and including a display unit displaying an image, the method comprising steps of:
a) configuring a player object group comprising a character team of game characters as a plurality of player objects, a first of the player objects having a first unique color, a second of the player objects having a second unique color different from the first unique color; and
b) performing a plurality of turns of the puzzle game,
wherein in the step of performing the plurality of turns of the puzzle game, each turn comprises:
b1) determining, per each turn, a single player object from the player object group as a current player object so that one of the plurality of player objects is respectively provided as the current player object for the plurality of turns making up the puzzle game;
b2) displaying the current player object to be applied to a current turn from the player object group, in which the current player object is displayed in a peripheral region of the display unit as being superimposed over a portion of the at least one waiting player object;
b3) displaying a set of puzzle blocks comprising predetermined colors;
b4) receiving a user selection of one of the displayed puzzle blocks;
b5) changing a first color of the selected block to a unique color corresponding to the current player object;
b6) determining whether a number of puzzle blocks that are adjacent to each other equal to or more than N, where N is an integer equal to or greater than 3, have the same color so as to comprise matching puzzle blocks; and
b7) eliminating the matching puzzle blocks, and
c) repeating steps b1) through b7) for each of the plurality of turns to be performed,
wherein the puzzle blocks in the game stage are displayed in a play region of the display unit, and
the current player object is displayed in a peripheral region of the display unit that is located above or below the play region of the display unit.
The above underlined portion of representative claim 1 recites a judicial exception because the steps related to performing the puzzle game (a, b, b1, b4, b5, b6, b7, c, “wherein the puzzle blocks”) are managing of personal behavior or relationships or interactions between people including following rules 
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Display of the results of the various steps of the rules of the puzzle game is also recited at a high level of generality (i.e. as a general means of displaying the results of the puzzle game steps), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity, and further are well known data gathering and data output (see MPEP 2106.05(g))
The user terminal, game server, network and display unit, as well as additional hardware limitations of claim 33 of a memory for storing executable instructions, a processor, a main control unit, a game processing unit, and a player object managing unit are not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  

The user terminal, game server, network and display unit, as well as additional hardware limitations of claim 33 of a memory for storing executable instructions, a processor, a main control unit, a game processing unit, and a player object managing unit do not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-5, 7, 9-11, 13-16, 18-21, 23-27, 29-32, 34-36, 39, 41-43, and 45-48 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant’s arguments and amendments, with respect to the art rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 101 as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/THOMAS H HENRY/               Examiner, Art Unit 3715